     Case 4:17-cv-01336 Document 110 Filed on 03/25/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                       IN THE UNITED STATES DISTRICT COURT
                                                                                       ENTERED
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             March 25, 2020
                                HOUSTON DIVISION                                    David J. Bradley, Clerk


GARETT BECK,                                   §
                                               §
                       Plaintiff,              §
                                               §
v.                                             §
                                               §      CIVIL ACTION NO. 4:17-cv-01336
JORDAN & SKALA ENGINEERS, INC.,                §
                                               §
                       Defendant.              §
                                               §

                  ORDER GRANTING JOINT AND AGREED
        MOTION FOR APPROVAL OF AGREEMENT TO RESOLVE DISPUTE

       Came on to be considered Plaintiff Garret Beck and Defendant Jordan & Skala

Engineers, Inc. (collectively as “the Parties”) Joint and Agreed Motion for Approval of

Settlement Agreement to Resolve Dispute (“Motion”) and the Court, after considering said

Motion as well as the pleadings on file herein, is of the opinion that said Motion is with merit

and should be GRANTED. It is hereby

       ORDERED that the Agreement as provided for in Exhibit A to the Motion is

APPROVED in its entirety as a fair and reasonable resolution of a bona fide dispute under the

Fair Labor Standards Act; It is further

       ORDERED that this case is dismissed in its entirety with prejudice, each party to bear

their own fees and costs.

Signed on the 25th     day of March         , 2020.



                                                             NANCY F. ATLAS
                                                        UNITED STATES DISTRICT JUDGE

                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE
